DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. It is also noted that the method requires to monitor leakage and detecting a sudden increase in internal leakage.
Applicants argument with regarding double patenting is not persuasive. The claims presented are different than the original method and apparatus claims. The apparatus patented in parent applicant read on all the method limitations. It is also noted that applicant has provided that a terminal disclaimer would be filed in the case of allowance of this instant application.
 Applicants’ argument that an FCC can monitor leakage is correct but this is not claimed.
Applicants argument that Gleason Jr does not disclose at least a ring seal, or monitoring leakage across the seal as required in all claims is not persuasive in view of rejection below.
Applicants argument to Gleason Jr. is not persuasive since the system and method provided is to detect the location of the seal ring and when the seal ring is worn away, which creates less contact or partial contact with 18 and a monitoring system 52 tell user that the seal is worn and replacement is needed. When the seal is partial contact and/or no contact state do to wear the monitoring system tells user that fluid is being leaked at a rapid rate than before (e.g. the environment is in a vacuum state when seal are in contact with roller and when the seal is not contacted proper do to wear vacuum state is lost).
Applicants argument that the reference teaches periodic monitoring is not persuasive since applicant has not limited examiner interpretation of the reference. 
Applicants argument that the reference monitors the seal by via of strip 42 is correct but again applicant has not limited what or who is providing the monitoring (see the argument provided by applicant regarding FCC). Furthermore when sensor 52 indicates the seal is close to or is worn the use would see the change in pressure and leakage.
Based on applicant’s argument that the method claims do not require structure, a further rejection is provided below. Furthermore applicant has not claimed the FCC.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10520095B2 in view of Davis (US. 20030015840A1). The patented claims 1-15 disclose structure of the claims 1-15 in current application (for example patent ‘095 teaches an abradable seal comprising: an outer ring arrangement; and an energizer for urging the outer ring arrangement against an opposing surface, wherein an outermost surface of the outer ring arrangement defines a sealing surface of the abradable seal seal, wherein the sealing surface is defined as an outer circumferential surface of the outer ring arrangement that is urged against and constantly contacts the opposing surface, and gradually wears away in use; wherein the sealing surface of the outer ring arrangement wears away in a radial direction from a first sealing surface having a relatively large surface area to a second sealing surface radially inward of the first sealing surface and having a relatively small surface area, so that the outer ring arrangement is configured such that after a first period of operation the sealing surface suddenly transitions from the first sealing surface having a relatively large surface area to the second sealing surface having a relatively small surface area, so as to cause, in use, a sudden increase in internal leakage across the seal at the transition, wherein the outer ring arrangement comprises an abradable outer ring comprising the first sealing surface and an inner ring comprising voids or apertures in its outer circumferential surface, wherein the outer circumferential surface of the inner ring corresponds to the second sealing surface, wherein the transition occurs due to the outer ring abrading in use to expose the voids or apertures in the inner ring and structure in claims 2-15) but fail to disclose the method steps of monitoring internal leakage across the abradable seal and detecting a sudden increase in internal pressure due to the sealing surface transitioning from having a relative large surface area to having a relatively small surface area. Davis teaches to have method having steps of monitoring leakage across a seal and detecting a sudden increase in internal pressure due to sealing surface being worn (meaning the sealing surface is not contact as much as before). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the abradable seal assembly of Hervieux to having monitoring and detecting system or method as taught by Davis, to provide that the seal assembly has gone from one state to another state (e.g. meaning that the seal assembly has gone from blocking fluid to a state that does not block the fluid).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleason Jr (US7144477B2). Further rejection for structure limitation is provided below for claims 2-9 and 
Gleason discloses a method of monitoring a ring seal, the ring seal being an abradable seal comprising an outer ring arrangement and an energizer (e.g. 36) for urging the outer ring arrangement against an opposing surface (e.g. surface of 18), wherein an outermost surface (e.g. outer surface of 32) of the outer ring arrangement defines a sealing surface of the abradable seal, wherein the outer ring arrangement is configured such that after a first period of operation the sealing surface suddenly transitions from having a relatively large surface area to having a relatively small surface area, so as to cause a sudden increase in internal leakage across the seal at the transition (e.g. that would be the case when the energizer would not push the surface of 32 after wearing away), the method comprises: monitoring internal leakage across the abradable seal (e.g. sensor 44) and detecting (e.g. sensor detects when the seal is worn away and that would cause change in pressure) a sudden increase in internal leakage due to the sealing surface transitioning from having a relatively large surface area to having a relatively small surface area. The sealing surface has a substantially constant surface area prior to said transition. The first period of time defines a period of normal operation of the seal, and/or the transition defines a point of failure of the seal, or a point at which the seal requires replacement (that is the case when the sensor detects failure of the seal). A first component and a second component movable with respect to, and in sealing engagement with the first component (e.g. figures). The outer ring arrangement is configured to provide a sealing function after the transition. The outer ring arrangement is configured such that the transition does not cause catastrophic failure or damage to the abradable seal (e.g. that would be the case since the sensor warns when the wear occurs). With regard to structure provided in claims 2-20 is considered as applicant argued. These do not provide any method steps. If applicant wants structure provided please provide limitation as method steps. This is argued by applicant on 3/11/2022 (“Further, Applicant notes that it appears that similar structural limitations from the parent application are now needed in the claimed methods. Applicant respectfully notes that as the method for monitoring for a sudden transition in the seal need not necessarily depend on the exact structure of the seal itself.”).
Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klecker et al (US. 4,900,039). This rejection is provided based on applicants’ arguments where structure is not need for the method claim.
Klecker discloses a method of monitoring a ring seal, the ring seal being an abradable seal comprising an outer ring arrangement and an energizer for urging the outer ring arrangement against an opposing surface, wherein an outermost surface of the outer ring arrangement defines a sealing surface of the abradable seal, wherein the outer ring arrangement is configured such that after a first period of operation the sealing surface suddenly transitions from having a relatively large surface area to having a relatively small surface area, so as to cause a sudden increase in internal leakage across the seal at the transition, the method comprises: monitoring internal leakage across the abradable seal (e.g. ring seal that gets worn is considered as an abradable seal) and detecting (e.g. If the primary seal assembly fails, pressure immediately builds up at an intermediate area 82 disposed between the first and second seal assemblies. This increase in pressure communicates through the passage 38 to the drain restrictor 80. Thus, the second seal assembly effectively seals the rear face of the rotor even if the primary seal assembly fails) a sudden increase in internal leakage due to the sealing surface transitioning from having a relatively large surface area to having a relatively small surface area (e.g. that is the case since large surface area is contacted by the primary seal to rotor C and then lesser surface is contacting the rotor C). The sealing surface has a substantially constant surface area prior to said transition. The first period of time defines a period of normal operation of the seal, and/or the transition defines a point of failure of the seal, or a point at which the seal requires replacement (that is the case as seen in figure and explanation of the primary seal). A first component and a second component movable with respect to, and in sealing engagement with the first component (e.g. figures). The outer ring arrangement is configured to provide a sealing function after the transition. The outer ring arrangement is configured such that the transition does not cause catastrophic failure or damage to the abradable seal (this would be the case when small amount if leaked through 38 to indicate that the seal is ready to fail, this is inherent). With regard to structure provided in claims 2-20 is considered as applicant argued. These do not provide any method steps. If applicant wants structure provided please provide limitation as method steps. This is argued by applicant on 3/11/2022 (“Further, Applicant notes that it appears that similar structural limitations from the parent application are now needed in the claimed methods. Applicant respectfully notes that as the method for monitoring for a sudden transition in the seal need not necessarily depend on the exact structure of the seal itself.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gleason Jr. in view of Pattinson et al (US. 20120248708A1). Claims rejected as best understood do to arguments provided by applicant.
Gleason discloses the invention as claimed above but fails to disclose the outer ring arrangement comprises an abradable outer ring and an inner ring comprising voids or apertures in its outer circumferential surface, wherein the transition occurs due to the outer ring abrading in use to expose the voids or apertures in the inner ring, the voids or apertures extend between axial ends of the inner ring, the outer ring has a uniform axial cross-section or width throughout its circumference, the inner ring has a non-uniform axial cross-section throughout its circumference, the inner ring has a uniform axial width throughout its circumference, the outer ring comprises a base portion and two circumferentially continuous side portions extending radially inward from respective axial ends of the base portion, the base portion acts as the sealing surface during the first period of operation, the inner ring fits within the side portions of the outer ring, such that once the base portion wears away in use, the side portions remain to provide part of the sealing surface after the transition, the sealing surface has a substantially constant surface area prior to the transition, the relatively small surface area is at least 10%, 20% or 50% smaller than the relatively large surface area. Pattinson discloses an abradable seal that has dense outer ring (30a), a less dense inner ring (e.g. 30b or 30c) and the rings are placed on a member 31. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sealing member of Gleason be formed of multiple layers as taught by Pattinson, to provide precise elements and/or to reduce leakage (e.g. see entire document of Pattinson).
Claims 2-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klecker in view of Pattinson et al (US. 20120248708A1). Claims rejected as best understood do to arguments provided by applicant.
Klecker discloses the invention as claimed above but fails to disclose the outer ring arrangement comprises an abradable outer ring and an inner ring comprising voids or apertures in its outer circumferential surface, wherein the transition occurs due to the outer ring abrading in use to expose the voids or apertures in the inner ring, the voids or apertures extend between axial ends of the inner ring, the outer ring has a uniform axial cross-section or width throughout its circumference, the inner ring has a non-uniform axial cross-section throughout its circumference, the inner ring has a uniform axial width throughout its circumference, the outer ring comprises a base portion and two circumferentially continuous side portions extending radially inward from respective axial ends of the base portion, the base portion acts as the sealing surface during the first period of operation, the inner ring fits within the side portions of the outer ring, such that once the base portion wears away in use, the side portions remain to provide part of the sealing surface after the transition, the sealing surface has a substantially constant surface area prior to the transition, the relatively small surface area is at least 10%, 20% or 50% smaller than the relatively large surface area. Pattinson discloses an abradable seal that has dense outer ring (30a), a less dense inner ring (e.g. 30b or 30c) and the rings are placed on a member 31. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sealing member of Gleason be formed of multiple layers as taught by Pattinson, to provide precise elements and/or to reduce leakage (e.g. see entire document of Pattinson).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675